     Case 6:15-cv-06271-EAW-MJP Document 83 Filed 07/02/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


J.B. STERLING COMPANY,
                                                     DECISION AND ORDER
                      Plaintiff,
       v.                                            6:15-CV-06271 EAW

WILLIAM H. VERHELLE, JR. and
CYNDEE VERHELLE,

                      Defendants.


                                    INTRODUCTION

       This action involves competing claims regarding renovation work performed by

plaintiff J.B. Sterling Company (“Plaintiff”) on a home owned by defendant Cyndee

Verhelle in Mendon, New York. (Dkt. 1). On September 9, 2019, the Court granted partial

summary judgment in favor of defendants William H. Verhelle, Jr. and Cyndee Verhelle

(collectively “Defendants”) as to Plaintiff’s claims for breach of contract and for

contractual interest and attorneys’ fees. (Dkt. 76) (the “Summary Judgment D&O”).1

       Plaintiff has moved for reconsideration of the Court’s grant of partial summary

judgment to Defendants. (Dkt. 77). For the reasons discussed below, the Court denies

Plaintiff’s motion.




1
     Plaintiff has also asserted a claim for unjust enrichment; Defendants did not seek
summary judgment on that claim and it remains pending.
                                         -1-
     Case 6:15-cv-06271-EAW-MJP Document 83 Filed 07/02/20 Page 2 of 10




                                     BACKGROUND

       The factual background of this matter is set forth in detail in the Summary Judgment

D&O (Dkt. 76), familiarity with which is assumed for purposes of the instant Decision and

Order. The term “Contract” as used herein shall have the same meaning as in the Summary

Judgment D&O. (See id. at 3).

       Plaintiff filed the instant motion for reconsideration on October 18, 2019. (Dkt. 77).

Defendants filed their opposition on November 4, 2019 (Dkt. 79), and Plaintiff filed a reply

on November 15, 2019 (Dkt. 82).

                                      DISCUSSION

I.     Legal Standard

       The Federal Rules of Civil Procedure do not recognize a motion for

“reconsideration.” See Lopez v. Goodman, No. 10-CV-6413 CJS, 2013 WL 5309747, at

*1 (W.D.N.Y. Sept. 20, 2013) (citing Hamilton v. Williams, 147 F.3d 367, 371 n. 10 (5th

Cir. 1998)). “Since the Federal Rules of Civil Procedure do not expressly provide for

motions for reconsideration, such a motion may be construed as a motion to alter or amend

judgment under Rule 59(e) or Rule 60(b).” Hill v. Washburn, No. 08-CV-6285, 2013 WL

5962978, at *1 (W.D.N.Y. Nov. 7, 2013) (citing Osterneck v. Ernst & Whinney, 489 U.S.

169, 174 (1989)).

       As explained by the Second Circuit, “[t]he standard for granting a [motion for

reconsideration] is strict, and reconsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court overlooked – matters, in other

words, that might reasonably be expected to alter the conclusion reached by the court.”

                                            -2-
      Case 6:15-cv-06271-EAW-MJP Document 83 Filed 07/02/20 Page 3 of 10




Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The major grounds

justifying reconsideration are an intervening change of controlling law, the availability of

new evidence, or the need to correct a clear error or prevent a manifest injustice.” Virgin

Atl. Airways v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (citations omitted).

“With respect to the third of these criteria, to justify review of a decision, the Court must

have ‘a clear conviction of error on a point of law that is certain to recur.’” Turner v. Vill.

of Lakewood, No. 11-CV-211-A, 2013 WL 5437370, at *3-4 (W.D.N.Y. Sept. 27, 2013)

(quoting United States v. Adegbite, 877 F.2d 174, 178 (2d Cir. 1989)). “‘These criteria are

strictly construed against the moving party so as to avoid repetitive arguments on issues

that have been considered fully by the court.’” Boyde v. Osborne, No. 10-CV-6651, 2013

WL 6662862, at *1 (W.D.N.Y. Dec. 16, 2013) (quoting Griffin Indus., Inc. v. Petrojam,

Ltd., 72 F. Supp. 2d 365, 368 (S.D.N.Y. 1999)).

II.    Reconsideration is not Warranted

       Plaintiff contends reconsideration of the Summary Judgment D&O is necessary

“based upon the need to correct clear errors of law, the oversight of evidentiary data before

this Court which create questions of material fact which preclude summary judgment, and

to prevent a manifest injustice from being brought upon plaintiff in this matter.” (Dkt. 77-

3 at 6-7). The Court considers each of these contentions below.

       A.     The Court did not Commit a Clear Error of Law

       Plaintiff argues that the Court committed “several clear errors of law” in granting

summary judgment to Defendants. (Dkt. 77-3 at 7). Initially, Plaintiff contends that the

Court failed to properly consider the impact of the New York Court of Appeals’ decision

                                             -3-
     Case 6:15-cv-06271-EAW-MJP Document 83 Filed 07/02/20 Page 4 of 10




in John E. Rosasco Creameries v. Cohen, 276 N.Y. 274 (1937) in assessing the

consequences of failing to comply with New York General Business Law § 771 (“GBL

§ 771”). This argument fails for a couple reasons. First, Plaintiff clearly could have made

this argument—which relies on an 83-year-old New York Court of Appeals case—in its

opposition to the motion for summary judgment, but did not.2                 “A motion for

reconsideration cannot be employed as a vehicle for asserting new arguments that could

have been adduced during the pendency of the underlying motion.” Neubecker v. New

York State, 387 F. Supp. 3d 302, 305 (W.D.N.Y. 2019) (citation and alteration omitted).

       Second, the New York Court of Appeals has made it clear that Rosasco

Creameries—which held in the context of a statute involving licensing that “[i]f [a] statute

does not provide expressly that its violation will deprive the parties of their right to sue on

the contract, and the denial of relief is wholly out of proportion to the requirements of

public policy . . . the right to recover will not be denied,” 276 N.Y. at 278—does not apply

to consumer protection statutes, see Benjamin v. Koeppel, 85 N.Y.2d 549, 553

(1995)(explaining that the rule set forth in Rosasco Creameries does not apply “where the

statute looks beyond the question of revenue and has for its purpose the protection of public

health or morals or the prevention of fraud” (quoting Galbreath-Ruffin Corp. v. 40th & 3rd

Corp., 19 N.Y.2d 354, 363 (1967))). As the Court explained in the Summary Judgment



2
       Indeed, despite the fact that this Court’s Local Rules of Civil Procedure provide that
a response in opposition to a motion may be up to 25 pages, see L. R. Civ. P. 7(a)(2)(C),
Plaintiff’s response to Defendants’ motion for partial summary judgment was only six
pages (Dkt. 71-1). A motion for reconsideration is not an opportunity to supplement
inadequate initial briefing.
                                             -4-
     Case 6:15-cv-06271-EAW-MJP Document 83 Filed 07/02/20 Page 5 of 10




D&O, “GBL § 771 is a consumer protection statute, and its requirement that a home

improvement contract be signed by ‘all parties’ ensures that a homeowner is aware of his

or her rights.” (Dkt. 76 at 11). Accordingly, Rosasco Creameries does not provide the

rule of decision in this context.

       Plaintiff next argues that the Court erred in concluding that failure to comply with

GBL § 771 rendered the Contract unenforceable.             However, the Court thoroughly

considered this issue in the Summary Judgment D&O, including by noting that three New

York intermediate appellate courts have held that failure to comply with GBL § 771’s

requirement that a home improvement contract be in writing and signed by all the parties

renders the contract unenforceable. (See Dkt. 76 at 16-17 (citing Weiss v. Zellar Homes,

Ltd., 169 A.D.3d 1491, 1493 (4th Dep’t 2019); Frank v. Feiss, 266 A.D.2d 825, 826 (4th

Dep’t 1999); Harter v. Krause, 250 A.D.2d 984, 986-87 (3d Dep’t 1998); Wowaka & Sons,

Inc. v. Pardell, 242 A.D.2d 1, 7-8 (2d Dep’t 1998)). Plaintiff’s disagreement with the

Court’s analysis of this legal issue is not grounds for reconsideration. See, e.g., Ward v.

TheLadders.com, Inc., 3 F. Supp. 3d 151, 170 (S.D.N.Y. 2014) (“While the defendant

disagrees with the Court’s decision, that is not a basis for reconsideration.”).

       Plaintiff further contends that the Court erred in concluding that the contractor bears

the burden of complying with GBL § 771 because it cited a decision from the Rye City

Court, which lacks jurisdiction “as to matters of equity and contract interpretation.” (Dkt.

77-3 at 10). While the Court did cite Carrea & Sons, Inc. v. Hemmerdinger, 42 Misc. 3d

791 (Rye City Ct. 2013) in the Summary Judgment D&O, it did not suggest that this case

was binding precedent. Instead, the Court cited Carrea because it found the analysis set

                                            -5-
     Case 6:15-cv-06271-EAW-MJP Document 83 Filed 07/02/20 Page 6 of 10




forth therein persuasive. The fact that the Rye City Court lacks equitable jurisdiction does

not impact the quality of its discussion of the requirements of GBL § 771, and in the

absence of any binding authority from the New York Court of Appeals, this Court is free

to “look to lower court decisions for guidance on questions of state law.” Cowen & Co. v.

Tecnoconsult Holdings Ltd., No. 96 CIV. 3748 (BSJ), 1996 WL 391884, at *4 (S.D.N.Y.

July 11, 1996).

       Plaintiff also argues, based on Marketing Specialists, Inc. v. Bruni, 129 F.R.D. 35

(W.D.N.Y. 1989), that the Court should have considered a “theory of contract

survivability” based on the parties’ conduct. (Dkt. 77-3 at 11). Again, to the extent

Plaintiff is relying on a 31-year-old case, this is an argument that could and should have

been made in Plaintiff’s opposition papers. Moreover, Marketing Specialists, like Rosasco

Creameries, dealt with a licensing scheme. See Mktg. Specialists, 129 F.R.D. at 44

(explaining that in contract actions, “New York sometimes recognizes an exception to the

‘illegality’ defense if the illegality relied upon involves registration or licensing statutes”).

GBL § 771 is not a licensing or registration statute, but a consumer protection statute,

designed to ensure that homeowners understand their rights. Enforcing a contract that

failed to comply with one of the most basic requirements of GBL § 771—that it be signed

by all the parties—would wholly undermine the purpose of the statute.                Marketing

Specialists does not support Plaintiff’s position.

       Plaintiff makes two further cursory arguments that the Court briefly addresses.

First, Plaintiff contends that the Summary Judgment D&O “infers [sic] that general

contractors now have a legal obligation to perform title searches for properties they may

                                              -6-
     Case 6:15-cv-06271-EAW-MJP Document 83 Filed 07/02/20 Page 7 of 10




be asked to renovate.” (Dkt. 77-3 at 10). The Summary Judgment D&O does no such

thing. The Court did note in response to Plaintiff’s claim that it had somehow been misled

by Mr. Verhelle into believing that he was the owner of the property that property

ownership is a matter of public record. (Dkt. 76 at 12). However, this was not the basis

on which the Court ultimately rejected this argument by Plaintiff. Instead, the Court noted

that even accepting Plaintiff’s factual claim, Mrs. Verhelle could not be held responsible

for her husband’s alleged misconduct simply because of the marital relationship. (Id. at

12-13). Plaintiff has not cited any case law calling this legal conclusion into question.

       Second, Plaintiff argues that the Summary Judgment D&O “suggest[s] general

contractors have a responsibility to validate the marital status of each and every married

couple they may seek to contract with, to ensure they have contracted with the appropriate

title holder to the subject property.” (Dkt. 77-3 at 10). Again, Plaintiff has misunderstood

the Court’s ruling. The issue is not the status of Defendants’ marriage, it is that Mrs.

Verhelle is the sole owner of the property at issue, and her husband cannot, simply by virtue

of the marital relationship, enter into contracts on her behalf. Plaintiff’s true complaint

seems to be that it cannot simply assume one spouse speaks for another, but as the Court

set forth in the Summary Judgment D&O, that has been the law in New York since at least

the 1960s. (See Dkt. 76 at 13-14). It is not unreasonable nor does it create a manifest

injustice to expect a general contractor, when dealing with a married couple, to ensure that

both spouses sign the contract, which is all that would have been required in this case.3


3
       To the extent Plaintiff argues that it was justified in assuming that Mr. Verhelle had
authority to bind Mrs. Verhelle based on a past course of dealing (see Dkt. 77-3 at 13-14),
                                            -7-
     Case 6:15-cv-06271-EAW-MJP Document 83 Filed 07/02/20 Page 8 of 10




       For all these reasons, the Court rejects Plaintiff’s argument that it committed clear

errors of law or created a manifest injustice in granting partial summary judgment to

Defendants.

       B.     The Court did not Overlook Evidence

       Plaintiff’s next argument is that the Court overlooked evidence regarding Mrs.

Verhelle’s conduct in this matter, and that there are genuine issues of material fact as to

whether she in fact had a “meeting of the minds” with Plaintiff. (Dkt. 77-3 at 13-20). The

Court notes as a threshold issue that it concluded in the Summary Judgment D&O that

GBL § 771 requires “a personal signature from every contracting party[.]” (Dkt. 76 at 16).

In other words, even assuming there was a “meeting of the minds” between Plaintiff and

Mrs. Verhelle, that does not change the incontrovertible fact that the she did not sign the

contested Contract.

       Further, Plaintiff’s argument depends on statements made by Mr. and Mrs. Verhelle

and architect Michael Short at deposition that Plaintiff did not cite to at all in its opposition

to Defendants’ partial summary judgment motion. While Plaintiff did submit to the Court

the entirety of the deposition transcripts of Mr. Verhelle and Mr. Short, this Court “is not

required to scour the record on its own in a search for evidence when the plaintiffs fail to

present it.” CILP Assocs., L.P. v. PriceWaterhouse Coopers LLP, 735 F.3d 114, 125 (2d

Cir. 2013) (quotation omitted); see also In re World Trade Ctr. Lower Manhattan Disaster




it has pointed to no evidence to support its claim that Defendants had employed Plaintiff
for several prior renovation projects. It is Plaintiff’s obligation, at the summary judgment
stage, to identify specific evidence supporting its factual claims.
                                              -8-
     Case 6:15-cv-06271-EAW-MJP Document 83 Filed 07/02/20 Page 9 of 10




Site Litig., 44 F. Supp. 3d 409, 426 (S.D.N.Y. 2014) (“[I]n deciding a motion for summary

judgment, a District Court is not required to scour the record on its own in a search for

evidence where the non-moving party fails to adequately present it” (quotation omitted));

Meaney v. CHS Acquisition Corp., 103 F. Supp. 2d 104, 110 (N.D.N.Y. 2000) (“The Court

is not required to scour the record looking for factual disputes nor to scour the party’s

various submissions to piece together appropriate arguments. A court need not make the

lawyer’s case.” (quotations and alterations omitted)). Further, Plaintiff did not even submit

Mrs. Verhelle’s deposition transcript, which it now relies upon, in its opposition papers.

This evidence, which was readily available to Plaintiff in formulating its response to the

motion for partial summary judgment, is not newly discovered, and Plaintiff has not offered

any explanation for why it was not previously presented to the Court.

           If Plaintiff believed the evidence it now cites demonstrated the existence of a

genuine issue of material fact, it was Plaintiff’s obligation to bring such evidence to the

Court’s attention in opposing Defendants’ partial summary judgment motion. It cannot

now seek to do so on a motion for reconsideration, with no explanation for the earlier

failure.

       In any event, the evidence Plaintiff now points to, while certainly suggesting that

Mrs. Verhelle was involved in some of the design choices related to the renovation, does

not support the conclusion that she participated in the negotiation of the Contract or agreed

to its terms. In other words, the fact that Mrs. Verhelle was “not completely oblivious to

the undertaking of the project” (Dkt. 77-3 at 15) does not somehow constitute a ratification

of the Contract sufficient to overcome the express statutory requirements of GBL § 771.

                                            -9-
    Case 6:15-cv-06271-EAW-MJP Document 83 Filed 07/02/20 Page 10 of 10




Plaintiff has not demonstrated, as it claims, that the Court overlooked “key evidentiary

facts” in granting partial summary judgment to Defendants.

                                      CONCLUSION

         For the foregoing reasons, the Court denies Plaintiff’s motion for reconsideration.

(Dkt. 77).

         SO ORDERED.


                                                     _________________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge

Dated:         July 2, 2020
               Rochester, New York




                                            - 10 -
